Citation Nr: 1032640	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-34 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
right total knee replacement, from June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Regional Office (RO).  By 
rating action dated July 2006, the RO granted service connection 
for traumatic arthritis of the right knee, and ligament laxity of 
the right knee.  A 10 percent evaluation was assigned for each of 
these disabilities.  The Veteran disagreed with the assigned 
ratings.  Based on the receipt of additional evidence, the RO, in 
an August 2008 rating decision, recharacterized the Veteran's 
right knee disabilities as status post right total knee 
replacement, and assigned a 30 percent evaluation, effective 
April 2, 2008; a 100 percent evaluation for the period from April 
2, 2008, through May 31, 2009; and a 30 percent evaluation, 
effective June 1, 2009.  This rating action discontinued the 
separate evaluations for degenerative joint disease and ligament 
laxity of the right knee, effective April 2, 2008.  In July 2009, 
the Board remanded the claim for an increased rating for right 
total knee replacement from June 1, 2009.

The Board notes that its July 2009 determination denied the 
Veteran's claims for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, prior 
to April 2, 2008; an initial evaluation in excess of 10 percent 
for ligament laxity of the right knee, prior to April 2, 2008; 
and denied the claim for an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.  Accordingly, 
this decision is limited to the issue set forth on the previous 
page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Appeals Management Center (AMC) 
prepared a memorandum indicating that the issue of 
possible entitlement to a total disability rating based on 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  





FINDING OF FACT

Since June 2009, the residuals of the Veteran's right total knee 
replacement are manifested by some limitation of flexion, 
limitation of extension to no more than 10 degrees, and no 
instability; he does not have more than an intermediate level of 
weakness or painful motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for right total knee replacement from June 1, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in an April 2006 letter, issued prior to the rating 
decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A May 2008 letter provided 
notice concerning his claim for a higher rating.  Both letters 
informed the Veteran of the information and evidence needed to 
establish a disability rating and effective date.  The case was 
last readjudicated in December 2009.

In any event, this claim arises from the initial award of service 
connection for the Veteran's service-connected right knee 
disability.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, VA's duty to notify in this case 
has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, VA medical records, and the reports of VA examinations.

The appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by submitting 
evidence and providing argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 60 percent evaluation may be assigned for knee replacement 
(prosthesis) with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, rate 
by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum 
rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A 40 percent evaluation may be assigned for ankylosis of the knee 
in flexion between 10 and 20 degrees.  With ankylosis at a 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees, a 30 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

A 30 percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation is assignable for limitation of extension 
of the leg to 45 degrees.  When extension of the leg is limited 
to 30 degrees, a 40 percent evaluation may be assigned, and when 
extension is limited to 20 degrees, a 30 percent evaluation may 
be assigned.  Extension limited to 15 degrees warrants a 20 
percent rating, and extension to 10 degrees warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For impairment of the tibia and fibula manifested by nonunion of 
the tibia and fibula, with loose motion, requiring brace, a 
maximum rating of 40 percent is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Veteran was admitted to a VA hospital for a right total knee 
replacement on April 2, 2008; the surgery was performed on April 
3, 2008.  Thereafter, the RO assigned a 100 percent evaluation 
under Diagnostic Code 5055.  This rating was effective April 2, 
2008 through May 31, 2009.  Thereafter, a 30 percent schedular 
evaluation was assigned, effective June 1, 2009.  The Veteran 
argues the symptoms of his right knee disability warrant a higher 
rating.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  When he 
was seen in a VA outpatient treatment clinic in April 2009, the 
Veteran reported his right leg got "tired" after several 
blocks.  He also said he had trouble standing up when sitting on 
the floor.  An examination of the right knee revealed atrophy of 
the quadriceps.  It was indicated he had an incompletely rehabbed 
right knee with a weakened quadriceps and mild flexion 
contracture.  
 
The Veteran was examined by the VA in August 2009.  He related he 
had intermittent right knee pain when lying down or walking.  He 
complained of weakness and stiffness.  On examination, the 
Veteran was not able to fully extend the right knee.  He had pain 
at 110 degrees.  The examiner was not able to elicit deep tendon 
reflexes of the knee jerk or ankle jerk.  The diagnosis was 
status post right total knee replacement with residual decreased 
range of motion and pain. 
 
The Veteran was again examined by the VA in March 2010.  He 
described a throbbing pain in the right knee.  He also stated he 
had difficulty going up and down steps.  An examination of the 
right knee disclosed swelling.  

The evidence against the Veteran's claim includes the medical 
findings of record.  VA outpatient treatment records show that 
the Veteran was seen in June 2008, approximately six weeks 
following the right knee surgery.  He had no complaints and said 
he was doing very well.  Later that month, the Veteran asserted 
he had significantly improved right knee mobility and strength.  
The Veteran had active range of motion of 0-100 degrees when he 
was seen in December 2008.  There was no collateral ligament 
instability or tenderness to palpation at the medial or lateral 
joint line.  No effusion was noted.  There was no atrophy of the 
quadriceps muscle of the right lower extremity.  In April 2009 
his range of motion was 5 to 120 degrees and there was no 
instability.

On VA examination in August 2009, the Veteran had only slight 
limitation of motion of the right knee.  It was noted flexion was 
from 0 to 110 degrees and extension was +10 degrees, which the 
examiner explained as meaning he was not able to fully extend the 
knee.  There was no anterior/posterior or lateral instability.  
No edema, effusion, bony abnormality, or quad atrophy was noted.  
There was no crepitus on range of motion.  Muscle strength of the 
lower motor groups was 5/5.  The examiner noted that x-ray taken 
in April 2009 revealed no loosening of the hardware in the right 
knee.  It was noted that the Veteran had flare-ups of knee pain 
when he tried to play golf and walked the course or if he had to 
walk down any inclines.

On the March 2010 VA examination, the Veteran had range of motion 
from 5 degrees of extension to 100 degrees of extension, with 
pain beginning at 95 degrees of flexion.  Range of motion was 
identical after three repetitions.  There was no instability of 
the right knee joint and activities of living were still 
independent.

While the Board acknowledges that the Veteran exhibits limitation 
of motion of the right knee, it is not to a sufficient extent to 
warrant a higher rating.  In this regard, the Veteran's knee 
flexion has been to a noncompensable degree and limitation of 
extension has been, at worst, 10 degrees.  Such a finding is 
consistent with 10 percent rating under Diagnostic Code 5261, 
which is less than the 30 percent rating currently assigned under 
Diagnostic Code 5055.  Any weakness or painful motion is not more 
than moderate.  There is no clinical evidence of ankylosis or 
nonunion of the tibia or fibula.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 
and 4.45 would warrant a higher rating for the right knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  In this regard, the 
Board points out that following the August 2009 and March 2010 VA 
examinations, the examiner specifically commented that there were 
no additional limitations due to pain, fatigue, weakness or lack 
of endurance following repetitive use.  Thus, the 30 percent 
rating in effect adequately addresses the subjective complaints 
and the objective findings regarding the Veteran's right knee 
disability.  Deluca, 8 Vet. App. 202.  

The Board also notes that the VA General Counsel has held that 
separate
 ratings may be assigned for limitation of flexion and extension 
of the knee.  VAOPGCPREC 9-2004.  However, given the 
noncompensable limitation of flexion demonstrated in the medical 
evidence for the relevant period of time, separate ratings for 
limitation of extension and flexion are not warranted.  In 
addition, as instability has not been shown since June 1, 2009, 
VAOPGCPREC 9-98 and VAOPGCPREC 23-97, which address separate 
ratings for arthritis and instability, are not for application.

The Board concludes the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his right knee disability.  Accordingly, the 
Board finds the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for right total knee 
replacement from June 1, 2009.

The Board has also considered whether the Veteran's right knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
service-connected right knee disability.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  




ORDER

An evaluation in excess of 30 percent for right total knee 
replacement, from June 1, 2009, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


